              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

KENARD WEST                            )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    ) CIVIL ACTION NO. 17-0316-CG-B
                                       )
AM/NS CALVERT,                         )
                                       )
      Defendant.                       )
                                       )

                                  JUDGMENT

      In accordance with the Court’s order entered this date, granting Defendant’s

motion for summary judgment, it is hereby ORDERED, ADJUDGED, and

DECREED that judgment is entered in favor of Defendant, AM/NS CALVERT,

and against Plaintiff, KENARD WEST, and this case is hereby DISMISSED

WITH PREJUDICE.

      DONE and ORDERED this the 29th day of October, 2018.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
